                       No. 6:21-cv-00148

                 Vincent Monrow Friemel,
                         Plaintiff,
                            v.
             Gregg County Sheriff’s Office et al.,
                        Defendants.


                            ORDER


    Plaintiff Vincent Monrow Friemel, proceeding pro se and
in forma pauperis, filed this civil rights lawsuit pursuant to 42
U.S.C. § 1983. The case was referred to United States Magis-
trate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636(b).
Doc. 3. On April 23, 2021, the magistrate judge identified ma-
terial deficiencies in plaintiff’s original complaint and ordered
him to file an amended complaint to demonstrate a basis for
a civil rights lawsuit. Doc. 5. Plaintiff filed his amended com-
plaint on June 3, 2021. Doc. 10. On June 15, 2021, the magis-
trate judge issued a report recommending that the complaint
be dismissed with prejudice for failure to state a claim pursu-
ant to 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(b). Doc. 13.
Plaintiff filed written objections. Doc. 14.
    The court reviews the objected-to portions of a magistrate
judge’s report and recommendation de novo. See Fed. R. Civ.
P. 72(b)(3); 28 U.S.C. § 636(b)(1). The magistrate judge recom-
mended dismissal because plaintiff’s amended complaint
failed to establish that any defendant had subjective
knowledge of a serious threat to his safety before he was as-
saulted by a fellow inmate or that anyone had been deliber-
ately indifferent to such a threat. Doc. 13 at 5-6. Plaintiff’s ob-
jection to the report similarly does not establish those neces-
sary facts. Doc. 14. Plaintiff complains that he should be pro-
vided an attorney to help him satisfy the Court’s “[h]igh
standard.” Id. But no amount of legal expertise would help
plaintiff succeed in this case where the facts alleged simply do
not establish a constitutional violation. Plaintiff also com-
plains about what he perceives to be unfair proceedings in
connection with his criminal prosecution. Id. at 2. Those cir-
cumstances, however, are not material to the case before the
court.
    Having reviewed the magistrate judge’s report de novo,
and being satisfied that it contains no error, the court over-
rules plaintiff’s objection and accepts the report’s findings
and recommendation. This case is dismissed with prejudice
for failure to state a claim upon which relief can be granted
pursuant to 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(b).
                        So ordered by the court on June 30, 2021.



                                   J. C AMPBELL B ARKER
                                 United States District Judge




                              -2-
